El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El presente recurso permite expresarnos en torno a la jurisdicción que posee la Junta de Apelaciones del Sistema de Educación Pública, conforme a la Ley Núm. 115 de 30 de junio de 1965 (18 L.P.R.A. see. 274 et seq.), enmendada por la Ley Núm. 78 de 28 de agosto de 1991, para revisar determinaciones del Secretario del Departamento de Educación. En específico, debemos expresarnos en torno a su autoridad para revisar determinaciones que involucran alegadas violaciones a áreas esenciales del principio de mérito.
H
En 1991, Ana Martínez Conde, maestra del sistema de educación pública, presentó una querella administrativa ante la División de Quejas y Querellas del Departamento de Educación. En ella alegó que ciertas actuaciones del Sr. Heriberto López Morales, Director Asociado de la escuela Román Baldorioty de Castro del municipio de Salinas, lu-gar donde ella trabajaba, lesionaron sus “derechos perso-nales y profesionales”. Apéndice de la Petición de certio-rari, pág. 30.
*652Luego de la investigación de rigor, el entonces Secreta-rio de Educación, Sr. José Arsenio Torres, ordenó el archivo de la querella sobre el fundamento de que de ella no surgía evidencia suficiente que sustentara las alegaciones de Martínez Conde. Eventualmente, ésta presentó un escrito de apelación ante la Junta de Apelaciones del Sistema de Educación Pública (en adelante J.A.S.E.P.). El Departa-mento de Educación contestó la apelación. Adujo, en esen-cia, que ni la querella original ni el escrito de apelación plantean violaciones a las áreas esenciales del principio de mérito, por lo que J.A.S.E.P. carecía de jurisdicción para considerar los señalamientos de Martínez Conde.
Luego de celebrar una vista para discutir las alegacio-nes de la partes, J.A.S.E.P. emitió una resolución en la cual decretó el archivo de la querella por falta de jurisdicción. Una moción de reconsideración de la querellante fue recha-zada de plano.
Inconforme, y según las disposiciones de la Ley de la Judicatura vigentes en ese momento, Martínez Conde pre-sentó un recurso de revisión judicial ante este Foro. Plan-teó que J.A.S.E.P. erró “al declararse sin jurisdicción para entender en el caso de epígrafe, por la acción no estar ba-sada en violaciones del principio del m[é]rito”. Apéndice de la Petición de certiorari, pág. 16. Así las cosas, el caso fue referido a un juez de la extinta Unidad Especial de Jueces de Apelaciones, el cual eventualmente emitió sentencia mediante la cual devolvió el caso a J.A.S.E.P. por estimar que dicho foro administrativo poseía jurisdicción para con-siderar los planteamientos de Martínez Conde. Asimismo, ordenó la celebración de una vista evidenciaría en la cual se dilucidaran las alegaciones de la querellante.
Ante ello, el Departamento de Educación acudió ante el Tribunal de Circuito de Apelaciones mediante recurso de certiorari. Dicho foro apelativo se negó a expedir el auto y a revocar la determinación recurrida por estimar que J.A.S.E.P. “t[enía] jurisdicción en la querella por ser sobre *653áreas relacionadas con el principio de mérito .... (Resolu-ción de 17 de enero de 1996, pág. 7.) Apéndice de la Peti-ción de certiorari, pág. 7.
Inconforme, el Departamento de Educación acudió ante nos. Accedimos a revisar. Plantea como único señalamiento de error que incidió el foro apelativo al resolver que J.A.S.E.P. posee jurisdicción para considerar la querella de Martínez Conde sobre el fundamento de que ésta se rela-ciona con las áreas esenciales al principio de mérito.
HH HH
En 1990, la Legislatura aprobó la Ley Núm. 68 de 28 de agosto de 1990, conocida como la Ley Orgánica del Depar-tamento de Educación, 3 L.P.R.A. see. 391 et seq. Con ella se reorganizó todo el sistema de enseñanza pública en Puerto Rico, lo que incluyó la incorporación de cambios a los esquemas administrativos que rigen los asuntos de personal.
La Ley Núm. 68, supra, dispuso que “[e]l Departamento [de Educación] administrará su propio sistema de personal, basado en el principio de mérito, tanto para el personal docente como el clasificado sin sujeción a [la Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1301 et seq., conocida como la Ley de Personal del Servicio Público de Puerto Rico]”. (Enfasis suplido.) 3 L.P.R.A. sec. 391d. Véase, en específico, 3 L.P.R.A. see. 1343.
Hasta entonces, el Departamento de Educación contaba con la Junta de Apelaciones del Sistema de Instrucción Pú-blica, Ley Núm. 115, supra, como foro apelativo para revi-sar determinaciones del Secretario de Educación. El ám-bito jurisdiccional de este foro administrativo, sin embargo, estaba limitado a controversias relacionadas con la suspensión o la cancelación de un certificado de maestro. No tenía jurisdicción para considerar apelaciones que invo-*654lucraran alegadas violaciones al principio de mérito. En esa materia, era la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) el foro apelativo con jurisdicción.
En vista de ello, y luego de la aprobación de la Ley Núm. 68, supra, en 1990, que excluyó al Departamento de Educación de la sujeción a la Ley de Personal del Servicio Público de Puerto Rico y de la jurisdicción de J.A.S.A.P., en 1991 se aprobó la Ley Núm. 78 de 28 de agosto de 1991, para enmendar la Ley Núm. 115, supra, y reestructurar la junta de apelaciones del sistema educativo. Su exposición de motivos establece claramente que su objetivo fue ampliar la jurisdicción apelativa de la J.A.S.E.P. dotándola de jurisdicción sobre "todas las controversias relacionadas con las áreas esenciales al principio del mérito ...” Exposición de Motivos de la Ley Núm. 78, supra, 1991 Leyes de Puerto Rico 422.
La nueva ley derogó el esquema apelativo anterior y creó la J.A.S.E.P. como nuevo foro apelativo. 18 L.P.R.A. sec. 274e. En cuanto a su jurisdicción apelativa, dispuso que tendría jurisdicción para considerar los asuntos si-guientes:
(a) En las acciones de personal descritas en los Artículos 1, 2, 3 y 15 de esta Ley.(1)
(b) En los casos de ciudadanos, cuando aleguen que una ac-ción o decisión que les afecta viola sus derechos a ingresar en el Sistema de Personal del Departamento de Educación en cum-plimiento con el principio del mérito.
(c) En los casos de maestros o empleados cuando aleguen que una acción o decisión del Secretario de Educación viola sus de-rechos en las áreas esenciales al principio de mérito conforme a *655las leyes y reglamentos aplicables del departamento de Educación.
(d) En toda acción o decisión relacionada con la concesión, denegación y/o modificación de certificado de maestro conforme a las disposiciones de la Ley Núm. 94 de 21 de julio de 1955, según enmendada, y sus reglamentos.
(e) En casos de maestros o empleados cuando sean de apli-cación las disposiciones de la Ley Núm. 56 de 16 de agosto de 1989, que surjan de una acción o decisión del Departamento tomada en o después del 28 de agosto de 1990. Sec. 10 de la Ley Núm. 78, supra, 1991 Leyes de Puerto Rico 427-428.
Como indicamos antes, el Tribunal de Circuito de Ape-laciones estimó que la reclamación de Martínez Conde in-volucraba una violación al principio de mérito. Luego de enumerar las sanciones a las que se expone un maestro si incurre en conducta contraria a las leyes y los reglamentos de personal del sistema de educación pública, dicho foro razonó que las medidas disciplinarias contenidas en la ley
... están relacionadas con las áreas esenciales al principio de mérito, puesto que las mismas inciden con la permanencia de un maestro en su posición, ascensos dentro del sistema, aumen-tos de sueldo, bonificaciones y medidas correctivas que se im-pongan, lo cual presupone que los mejores y más competentes servidores públicos ocupen las posiciones en el magisterio en nuestro país. (Resolución de 17 de enero de 1996, pág. 5.) Apén-dice a la Petición de certiorari, pág. 5.
En vista de ello, concluyó que
[d]e las circunstancias alegadas en la querella presentada por la parte recurrida sobre persecución, hostigamiento y vio-lación a sus derechos personales y profesionales por parte del Director Asociado de su escuela y sin que se adjudique la vali-dez de las mismas, concluimos que ... las mismas están relacio-nadas con áreas esenciales al principio de mérito según antes mencionamos y JASEP tiene jurisdicción apelativa para considerarlas. Apéndice de la Petición de certiorari, págs. 5-6.
Examinadas las alegaciones de la querella de Martínez Conde y las disposiciones estatutarias y reglamentarias aplicables, entendemos que erró el tribunal apelativo al así resolver. Elaboremos.
*656En nuestro ordenamiento jurídico existe una clara política pública que pretende que el mérito sea el criterio rector en el reclutamiento, selección, ascenso, traslado, descenso, clasificación de puestos, adiestramiento y retención de los empleados del servicio público. Olivieri Morales v. Pierluisi, 113 D.P.R. 790 (1983). Ese es el mandato de la Ley de Personal del Servicio Público de Puerto Rico, cuando pretende asegurar “que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su empleo en consideración al mérito ...”. 3 L.P.R.A. see. 1311(1). Véanse: Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990); Torres Ponce v. Jiménez, 113 D.P.R. 58, 79 (1982). Este principio rector aplica tanto a los empleados adscritos al Servicio Central de Personal, como a los empleados de agencias que operan como administradores individuales. Torres Ramos v. Policía de P.R., 143 D.P.R. 783 (1997); Díaz González v. Tribunal Superior, 102 D.P.R. 195 (1974).
Aunque el Departamento de Educación opera sin sujeción a la Ley de Personal del Servicio Público de Puerto Rico, conforme a su ley orgánica opera su propio sistema de personal basado en el principio de mérito. 3 L.P.R.A. sec. 391d. Ello significa que los procedimientos y los reglamentos dentro del Departamento de Educación relacionados con asuntos de personal deberán ser consecuentes con dicho principio.
El Art. 18(44) del Reglamento de Personal Docente del Departamento de Instrucción Pública (hoy Departamento de Educación), Núm. 3083 del Departamento de Educación, de 21 de marzo de 1984, establece que el principio de mérito
[s]ignifica el concepto de que los empleados públicos deben ser seleccionados, ascendidos, retenidos y tratados en todo lo referente a su empleo sobre la base de la capacidad, sin discri-men por razones de raza, color, sexo, nacimiento, edad, origen, o condición social, ni por sus ideas políticas o religiosas.
*657Una definición similar está contenida en el Art. 10(23) del Reglamento Procesal de la J.A.S.E.R, Reglamento Núm. 4601 de 3 de diciembre de 1991.(2) Ambas disposicio-nes, a su vez, son consecuentes con el esquema que esta-blece la Ley de Personal del Servicio Público de Puerto Rico.
En conformidad con lo anterior, el Reglamento de Personal Docente del Departamento de Instrucción Pública establece que las áreas esenciales al principio del mérito lo conforman los aspectos concernientes a: (1) los planes de clasificación de puestos del personal docente, Art. 5; (2) el reclutamiento y la selección de maestros, Art. 6; (3) el reclutamiento y la selección de personal directivo, técnico y de supervisión, Art. 7; (4) los reingresos al Sistema, Art. 8; (5) los ascensos, traslados y descensos, Art. 9; (6) la retención en el servicio público, Art. 10, y (7) el adiestramiento de los empleados, Art. 11.
Como puede apreciarse, el mérito como principio rector en los asuntos de personal impone en la autoridad nominadora la obligación de que sus determinaciones administrativas relacionadas con la selección, ascenso, retención, clasificación, retribución, reingreso, descenso, traslado y adiestramiento de los empleados sean tomadas exclusivamente sobre la base de la capacidad, sin que medien consideraciones de raza, color, sexo, nacimiento, edad, origen o condición social, o ideas políticas o religiosas.
Las alegaciones de la señora Martínez Conde no se en-marcan en ninguna de las instancias relacionadas con áreas esenciales al principio del mérito. No ha alegado que *658el Director Escolar querellado o algún funcionario del De-partamento de Educación haya tomado alguna acción de personal que la afecte y que incida sobre las áreas esencia-les al principio de mérito, según definidas en el esquema administrativo vigente. Los hechos alegados como consti-tutivos de una violación de sus “derechos personales y pro-fesionales” en su querella sólo pretenden describir lo que a su juicio constituye un cuadro de hostigamiento y persecu-ción por parte de su director escolar, sin vínculo con los supuestos inmersos en el principio de mérito.(3) Erró el foro apelativo al decidir de otro modo.
HH I — I
La parte recurrida sostiene, además, que la J.A.S.E.P. posee jurisdicción para considerar su reclamación debido a que versa sobre un asunto comprendido dentro de los Arts. 1 y 3 de la Ley Núm. 115, supra, 18 L.P.R.A. secs. 274 y 274-2, los cuales establecen los deberes de los maestros y los empleados dentro del sistema de educación pública. (4) *659Su razonamiento, en esencia, consiste en que sus alegacio-nes de hostigamiento y persecución implican una falta por parte del querellado a su deber de no incurrir en conducta desordenada o lesiva al buen nombre del Departamento de Educación y a su deber de cordialidad y respeto hacia sus compañeros de trabajo. Estos deberes están contenidos en los Arts. 1(g) y 3(b), respectivamente, de la Ley Núm. 115, *660supra, 18 L.P.R.A. secs. 274(g) y 274-2(b), los que, a su vez, están enumerados en el Art. 7 de la Ley Núm. 115 (18 L.P.R.A. sec. 274e-l), que establece los asuntos sobre los cuales la J.A.S.E.P. posee jurisdicción. De este modo, aduce que J.A.S.E.P. tiene jurisdicción
... para entender en cualquier querella donde se alega que un maestro ha observado una conducta desordenada, incorrecta y lesiva al buen nombre del Sistema de Educación Pública (Art. l[gl), [y en] querellas de un maestro que no observe normas de comportamiento correcto, cortés y respetuoso en sus relaciones con sus supervisores, compañeros de trabajo y ciudadanos (Art. 3(b)) .... Alegato de la parte recurrida, pág. 5.
No nos persuade. Conforme lo antes dicho, el inciso (a) del Art. 7 de la Ley Núm. 115, supra, 18 L.P.R.A. sec. 274e-1(a), establece que la J.A.S.E.P. tendrá jurisdicción, entre otras: “¡e]n las acciones de personal descritas en en las sees. 274, 274-1, 274-2 y 274j de este título”. (Énfasis suplido.) La ley claramente establece que la jurisdicción de J.A.S.E.P. será en relación con acciones de personal toma-das por la autoridad nominadora según lo dispuesto en los Arts. 1 y 3 de la Ley Núm. 115, supra, y los Arts. 2 y 15 de la Ley Núm. 115, supra, 18 L.P.R.A. secs. 274-1 y 274j.
Al respecto, las acciones de personal aludidas en dicho inciso son: (1) reclamaciones que surjan como consecuencia de la cancelación o suspensión de una licencia de maestro, Art. 1 (18 L.P.R.A. sec. 274); (2) reclamaciones surgidas como consecuencia de la imposición de una medida correctiva, Art. 2 (18 L.P.R.A. sec. 274a); y (3) reclamaciones originadas como consecuencia de una separación del servicio de un empleado o maestro, Art. 15 (18 L.P.R.A. sec. 274j). La referencia al Art. 3 de la Ley Núm. 115, supra, que enumera los deberes de los maestros y los empleados del sistema de educación pública no tiene el alcance de conferirle jurisdicción apelativa a la J.A.S.E.P. cuando se presenta una querella que involucra alguno de los deberes allí señalados. La jurisdicción de la J.A.S.E.P. surge *661cuando, demostrado el incumplimiento del deber estable-cido en el Art. 3, supra, la autoridad nominadora toma una acción de personal. Dicho de otro modo, J.A.S.E.P. tiene jurisdicción para revisar una determinación del Secretario de Educación relacionada con los deberes de un maestro o empleado, luego de que éste toma una medida correctiva por violación a esos deberes. Es esta la acción de personal a la que alude el Art. 7 de la Ley Núm. 115, supra, para propósitos del Art. 3, supra.
En armonía con lo anterior, el Reglamento Procesal de la JiA.S.E.R, al delimitar su jurisdicción con relación a los deberes de empleados y maestros, establece que J.A.S.E.P. tendrá jurisdicción apelativa para considerar apelaciones de “[mjaestros o [ejmpleados afectados por una formulación de cargos para la cancelación de los certificados de maestro, o suspensión de empleo y sueldo, o destitución, o cualquier medida correctiva tomada por el Secretario de Educación, de acuerdo con la Ley, según sea el caso, por violaciones a sus deberes y obligaciones”. (Enfasis suplido.) Art. 1.3 del Reglamento Procesal de la J.A.S.E.P., supra.(5) Véase, además, el Art. 1.4 de este reglamento.(6)
*662Conforme a la discusión precedente, en la actualidad J.A.S.E.P. es el foro apelativo administrativo con jurisdicción para considerar, o bien determinaciones administrativas de naturaleza disciplinaria que se tomen contra un maestro o empleado —ya sea cancelación, suspensión, denegación o modificación de un certificado de maestro, suspensión de empleo y sueldo, destitución, determinación de violación de deberes y obligaciones, formulación de cargos o imposición de medidas correctivas— o bien actuaciones administrativas que impliquen violación al principio de mérito.
En la primera circunstancia, es el maestro afectado por una sanción administrativa quien acude a la J.A.S.E.P. para cuestionar esa determinación. En la segunda circuns-tancia, es también la persona afectada por la determina-*663ción administrativa, que alega constituye una violación al principio del mérito, quien tiene derecho a acudir ante la J.A.S.E.P.
Las circunstancias alegadas por Martínez Conde no constituyen acciones de personal para propósitos de la ju-risdicción de la JA.S.E.P. Son meramente situaciones o su-puestos que permiten al Secretario de Educación tomar ac-ción disciplinaria contra el empleado querellado. No es sino hasta que la autoridad nominadora toma una acción de personal que la parte afectada por ella tiene derecho a apelar ante la J.A.S.E.P.
Por lo anterior, somos de opinión que en el caso de autos J.A.S.E.P. tampoco posee jurisdicción al amparo del Art. 7(a) de la Ley Núm. 115, supra. No ha mediado cancelación o modificación del certificado de maestro de la señora Mar-tínez Conde. La peticionaria no ha sido suspendida o dis-ciplinada en forma alguna. Tampoco ha sido procesada por una violación a las normas y los reglamentos del Departa-mento de Educación. El Secretario de Educación tan sólo ha ordenado el archivo de una querella instada por ella contra un director escolar por estimar que carece de fundamentos. Este supuesto no está contenido en la ley como una de las instancias en las que J.A.S.E.P. posee ju-risdicción apelativa.
Procede, por lo tanto, revocar la determinación del Tribunal de Circuito de Apelaciones y reinstalar la decisión de J.A.S.E.P. por carecer dicho foro de jurisdicción para revi-sar la desestimación de la querella instada por Martínez Conde.
Al no tener J.A.S.E.P. jurisdicción para considerar la re-clamación de la señora Martínez Conde, ese foro no está obligado en derecho a celebrar una vista administrativa para considerar sus planteamientos, según lo resuelto por el tribunal de apelaciones y por la extinta Unidad Especial de Jueces de Apelaciones.

Se emitirá la correspondiente sentencia revocatoria.

*664El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Las acciones de personal descritas en los artículos citados son, respectiva-mente, las siguientes: (1) reclamaciones que surjan como consecuencia de la cance-lación o suspensión de una licencia de maestro, 18 L.P.R.A. see. 274; (2) reclamacio-nes surgidas como consecuencia de la imposición de una medida correctiva, 18 L.P.R.A. sec. 274a; (3) reclamaciones relacionadas con el cumplimiento de los deberes de los maestros y los empleados, 18 L.P.R.A. see. 274-2; y (4) reclamaciones origina-' das como consecuencia de una separación del servicio de un empleado o maestro, 18 L.P.R.A. sec. 274j.


 El Art. 10(23) del Reglamento Procesal de la Junta de Apelaciones del Sis-tema de Educación Pública, Reglamento Núm. 4601 de la Junta de Apelaciones del Sistema de Educación Pública, de 3 de diciembte de 1991, define el principio de mérito de la forma siguiente:
"... Concepto de que todos los empleados del Sistema de Educación deben ser seleccionados, adiestrados, ascendidos, retenidos y tratados en todo lo referente a su empleo sobre la base de la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen, o condición social ni a sus ideas políticas o religiosas.”


 La queja presentada por Martínez Conde se enmarca en incidentes de natu-raleza administrativa, que caen dentro del ámbito normal de diferencias de criterios entre un maestro y su director escolar, tales como ausencias por motivo de enferme-dad, acomodo de grupos y disciplina de los estudiantes.


 Estos artículos disponen:
“[Art. 1], Cancelación o suspensión de certificado de maestro- — ■ Causas
“El Secretario de Educación podrá cancelar el certificado de cualquier maestro permanentemente o suspender dicho certificado por tiempo determinado mediante el procedimiento que aquí se dispone, por cualesquiera de las siguientes causas:
“(a) Prevaricación, soborno o conducta inmoral.
“(b) Incompetencia en el desempeño de las funciones como maestro.
“(c) Negligencia en el desempeño de las funciones como maestro.
“(d) Insubordinación.
“(e) Convicción por un tribunal de justicia por cualquier delito grave o menos grave que implique depravación moral.
“(f) Incurrir en conducta prohibida por por la sec. 393m del Título 3.
“(g) Observancia de una conducta desordenada, incorrecta o lesiva al buen nombre del sistema de educación de Puerto Rico.
“(h) Posesión del certificado mediante fraude o engaño.
“(i) Incurrir en violaciones a las sees. 1801 et seq. Del Título 3, conocidas como ‘Ley Etica Gubernamental del Estado Libre Asocido de Puerto Rico’, según deter *659mine administrativamente el Director de la Oficina de Ética Gubernamental o un tribunal con jurisdicción.” 18 L.P.R.A. see. 274.
“[Art. 3]. Deberes de maestros o empleados
“Los maestros o empleados del sistema de educación pública tendrán, entre otros, los siguientes deberes y obligaciones:
“(a) Asistir al trabajo con regularidad y puntualidad, y cumplir la jornada de trabajo establecida.
“(b) Observar normas de comportamiento correcto, cortés y respetuoso en sus relaciones con sus supervisores, compañeros de trabajo y ciudadanos.
“(c) Realizar eficientemente y con diligencia las tareas y funciones asignadas a su puesto y otras compatibles con las que se les asignen.
“(d) Corresponder a las instrucciones de sus supervisores compatibles con la autoridad delegada en éstos y con las funciones y objetivos de la agencia.
“(e) Mantener la confidencialidad de aquellos asuntos relacionados con su tra-bajo, a menos que reciba un requerimiento o permiso de autoridad competente que así lo requiera. Nada de lo anterior menoscabará el derecho de los ciudadanos que tienen acceso a los documentos y otra información de carácter público.
“(f) Estar disponible a prestar sus servicios cuando la necesidad así lo exija y previa la notificación correspondiente, con antelación razonable, salvo que el maestro o empleado tenga justa causa para no hacerlo.
“(g) Vigilar, conservar y salvaguardar documentos, bienes e intereses públicos que estén bajo su custodia.
“(h) Cumplir con las disposiciones de las leyes y reglamentos aplicables al De-partamento de Educación y con las órdenes emitidas en virtud de las mismas.
“Los maestros o empleados no podrán:
“(a) Utilizar su posición oficial para fines políticos partidistas o para otros fines no compatibles con el servicio público.
“(b) Realizar funciones o tareas que conlleven conflictos de intereses con sus obligaciones como maestros.o empleados del sistema de educación pública.
“(c) Observar conducta incorrecta o lesiva al buen nombre del Departamento de Educación o al Gobierno de Puerto Rico.
“(d) Realizar acto alguno que impida la aplicación de las sees. 274 et seq. de este título y las reglas adoptadas de conformidad con las mismas ni hacer o aceptar a sabiendas declaración, certificación o informe falso en relación con cualquier ma-teria cubierta por dichas secciones.
“(e) Dar, pagar, ofrecer, solicitar o aceptar directa o indirectamente dinero, ser-vicios o cualquier otro valor por o a cambio de una elegibilidad, nombramiento, as-censo u otras acciones de personal.
“(0 Incurrir en actuaciones que envuelvan una violación a las sees. 1801 et seq. del Título 3, conocidas como ‘Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico’, según determine administrativamente el Director de la Oficina de Etica Gubernamental o un tribunal con jurisdicción.” 18 L.P.R.A. see. 274-2.


 El artículo completo dispone:
“1.3 - Maestros o Empleados afectados por una formulación de cargos para la cancelación de los certificados de maestro, o suspensión de empleo y sueldo, o desti-tución, o cualquier medida correctiva tomada por el Secretario de Educación, de acuerdo con la Ley, según sea el caso, por violaciones a sus deberes y obligaciones. Entre dichas violaciones, las siguientes:
“a. No asistir al trabajo con regularidad y puntualidad, y no cumplir la jornada de trabajo establecida.
“b. No observar normas de comportamiento correcto, cortés y respetuoso en sus relaciones con sus supervisores, compañeros de trabajo y ciudadanos.
“e. No realizar eficientemente y con diligencia las tareas y funciones asignadas a su puesto y otras compatibles con las que se le asignen.
“d. No corresponder a las instrucciones de sus supervisores compatibles con la autoridad delegada en éstos y con las funciones y objetivos de la agencia.
“e. No mantener la confidencialidad de aquellos asuntos relacionados con su trabajo, a menos que reciba un requerimiento o permiso de autoridad competente que así lo requiera. Nada de lo anterior menoscabará el derecho de los ciudadanos que tienen acceso a los documentos y otra información de carácter público.
“f. No estar disponible a prestar sus servicios cuando la necesidad así lo exija y previa la notificación correspondiente, con antelación razonable, salvo que el maestro o empleado tenga justa causa para no hacerlo.
*662“g. No vigilar, conservar y salvaguardar documentos, bienes e intereses públicos que estén bajo su custodia.
“h. No cumplir con las disposiciones de las leyes y reglamentos aplicables al Departamento de Educación y con las órdenes emitidas en virtud de las mismas.” Art. 1.3 del Reglamento Procesal de la Junta de Apelaciones del Sistema de Educa-ción Púbica, supra.


 El Art. 1.4 del Reglamento Procesal de la Junta de Apelaciones del Sistema de Educación Pública, supra, dispone, por su parte, que la Junta de Apelaciones del Sistema de Educación Pública tendrá jurisdicción apelativa en el siguiente tipo de casos:
“1.4 Maestros o Empleados afectados por una formulación de cargos por es-crito para la cancelación del certificado de maestro, o suspensión de empleo y sueldo, o destitución, o cualquier medida correctiva tomada por el Secretario de Educación, de acuerdo con la Ley, según sea el caso, por:
“a. Utilizar su posición oficial para fines políticos partidistas o para otros fines no compatibles con el servicio público.
‘Tí. Realizar funciones o tareas que conlleven conflictos de intereses con sus obligaciones como maestros o empleados del Sistema de Educación Pública.
“c. Observar conducta incorrecta o lesiva al buen nombre del Departamento de Educación o al Gobierno de Puerto Rico.
“d. Realizar acto alguno que impida la aplicación de la Ley 115, según enmen-dada, y las reglas adoptadas de conformidad con la misma ni hacer o aceptar, a sabiendas, declaración, certificación o informe falso en relación con cualquier mate-ria cubierta por la Ley.
“e. Dar, pagar, ofrecer, solicitar o aceptar directa o indirectamente dinero, ser-vicios o cualquier otro valor por o a cambio de una elegibilidad, nombramiento, as-censo u otras acciones de personal.
“f. Incurrir en actuaciones que envuelvan una violación a la Ley Núm. 12 de 24 de julio de 1985, según enmendada, conocida como “Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico”, según determine administrativamente el Director de la Oficina de Etica Gubernamental o un Tribunal con jurisdicción.”